Citation Nr: 0938519	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-38 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
right medial meniscus bucket handle tear, currently evaluated 
at 30 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis, right knee, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his Spouse



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to April 
1994.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision dated February 2008 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  At the 
July 2009 BVA hearing, the Veteran indicated that he receives 
treatment from the Beckley, West Virginia VA Medical Center 
(VAMC).  The Veteran further stated that he had an 
appointment at the VAMC concerning his right knee 
disabilities scheduled for July 29, 2009.  As such evidence 
would be pertinent to the Veteran's increased disability 
ratings claim, the Board agreed to hold open the record for 
30 days to allow for the Veteran to attend his VA treatment 
session and for the transmittance of the records from the 
Beckley, West Virginia VAMC to the Board for review.  The 
Veteran agreed to waive initial RO consideration of this 
evidence to expedite the disposition of his claim.  Updated 
records from the Beckley VAMC have not been submitted, but 
the Veteran specifically requested that those records be 
considered in connection with his claim.  Transcript at 8.  
Under these circumstances the Board is of the opinion that 
these records should be obtain prior to final appellate 
review.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file treatment 
records from the Beckley VAMC dated from 
July 3, 2008 to the present, the date of 
the last VA medical records obtained by 
the RO.  

2.  The RO/AMC should then review the 
medial evidence of record and determine 
whether there is sufficient medical 
evidence to decide the claim.  If there 
is not sufficient medical evidence to 
decide the claim, the Veteran should be 
afforded a VA examination to ascertain 
the current severity of his right knee 
disability.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




